Citation Nr: 1342087	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  13-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to August 12, 2013, and in excess of 50 percent for the disability thereafter, to include entitlement to a total disability rating based on individual unemployability due to the disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which assigned an initial rating of 30 percent for the Veteran's PTSD with depression.  During the pendency of the claim, the rating for the disability was increased to 50 percent, effective August 12, 2013.  This did not satisfy the Veteran's appeal.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

VA treatment records document the Veteran's ongoing treatment for PTSD and associated depressive disorder, including group therapy sessions and individual assessments since 1999.  

In January 2012, the Veteran expressed frustration and anxiety relating to recent increased nightmares and memories of Vietnam in group therapy sessions.  In a March 2012 mental health assessment at the Fort Worth VA outpatient clinic, the Veteran's symptoms indicated a diagnosis of PTSD.  The Veteran reported feeling emotionally disconnected from others upon his return from Vietnam, had a "screw everything" attitude that contributed to violence and substance abuse and continually entered rehabilitation programs.  He also reported a recent increase in Vietnam memories and nightmares, causing him to always be on alert.

In a June 2012 VA examination, the Veteran was diagnosed with PTSD, most likely caused by or a result of service, and depressive disorder not otherwise specified (NOS), secondary to PTSD.  The Veteran reported a history of two short marriages, the first from 1968 to 1969, through which he has one daughter, and the second marriage from 1986 to 1987.  The Veteran had only one relationship since his last divorce and was self-employed part- time.  He reported receiving diagnoses of depression and panic disorder with rule out PTSD in 1999.  

The Veteran's trauma from service in Vietnam was experienced as recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran's symptoms included efforts to avoid thoughts, feelings, or conversations associated with the trauma; feeling of detachment or estrangement from others; and a restricted range of affect.  The Veteran had difficulty falling or staying asleep, irritability or outbursts of anger; exaggerated startle response; depressed mood; anxiety; panic attacks that occurred weekly or less often; and mild memory loss.

In an August 2013 VA examination, the VA examiner found that the Veteran's overall symptoms of PTSD appeared to have increased in frequency, intensity, and severity since his previous VA examination.  The Veteran reported PTSD symptoms of aggressiveness and anger outbursts; sleep disturbance, with nightmares and related fatigue; troubling recall of combat events; difficulty with concentration, attention, and short-term memory; hyper vigilant thoughts and behaviors; exaggerated startle response; marital and family duress; interpersonal conflicts; and avoidance of stimuli associated with combat experiences.  The Veteran also reported symptoms of depression, including self-isolative preferences, mood swings, lack of motivation, less interest in once preferred activities, crying spells, and some passive suicidal ideation.

The Veteran lived alone and has been estranged from his adult daughter for many years.  The Veteran was self-employed in electronics repair after service and reported being "retired" since 2002.  The Veteran reported a history of several psychiatric hospitalizations for substance abuse but denied any psychiatric hospitalizations since the previous VA examination.  He had not used illicit drugs for the past 15 to 20 years.  The Veteran reported he discontinued use of psychotropic medication four weeks prior to the examination due to increased suicidal ideation.  

The Veteran's VA therapist, Dr. M., submitted a statement regarding the Veteran's treatment and symptoms in December 2012, noting that the Veteran's, "PTSD has had a significant negative effect on his employment, relationships, and general quality of life over the years."  Dr. M. discussed how the Veteran's PTSD caused substance abuse, anger problems, erratic work history, and relationship problems.  Dr. M. explained that the Veteran had chronic problems socializing, tended to be reclusive, and often described feeling "dead inside" with only short-lived, superficial relationships.  Dr. M. noted that the Veteran only recently stopped denying his Vietnam experiences and PTSD, describing the Veteran as, "possess[ing] an ability to put forth a stable façade, which for years obscured his more serious mental health issues and related psychosocial problems."  Significantly, Dr. M. noted that the Veteran had not been able to work for an employer for longer than 2 years due to irritability, absenteeism, and anxiety working with other people.  "[A]nxiety and difficulty working within structured environments has precluded his obtaining regular employment."  

In light of the foregoing evidence, the Board finds that the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD with depressive disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case, the raised TDIU issue is based on the psychiatric disability on appeal so the Board has jurisdiction over the TDIU component of the claim.  

Additional development is required before the issue of entitlement to TDIU can be adjudicated; specifically, the Veteran must be provided appropriate notice regarding the claim of entitlement to a TDIU.  Further, a current VA examination is necessary to address the current degree of severity of the Veteran's psychiatric disability and its impact on the Veteran's employability.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with all required notice in response to his claim of entitlement to a TDIU due to his service-connected psychiatric disability, to include on an extra-schedular basis.  He should also be provided and requested to complete the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination to determine the current nature and severity of his PTSD with depressive disorder and its effect on his employability.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion as to whether the service-connected disability is sufficient by itself to preclude the Veteran from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  

The rationale for all opinions expressed must also be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

